DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claim filed 10-6-2021. Claims 12-13 canceled.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 lines 7-9 recited "the plurality of acoustic holes each have a right triangular shape and two adjacent acoustic holes are spaced in an approximately regular square arrangement" was indefinite.  How can a right triangular shape of acoustic hole and two adjacent acoustic holes be arranged in a square?  Also, it is unclear how to determine the claimed "an approximately regular square arrangement."
	The term “approximately” as being indefinite because it is not clear how much is considered as “approximate”.
On November 29, 2021, Examiner called the attorney, Mr. Jumi Kassim and suggested how to modify claim 6. Examiner proposed amendment claim 6 “A back plate disposed in _a vibration area of a Micro-Electro-Mechanical Systems (MEMS) microphone, the back plate comprising:
 a central area located at a central portion of the back plate and having a plurality of  acoustic holes formed therein; and  a peripheral area located to surround the central area, 
wherein the plurality of acoustic holes are arranged to be spaced apart from each other by equal intervals, and each of said holes has a right triangular shape and the hypotenuse of said each of said holes is facing with the hypotenuse of one adjacent hole of said each of said holes.”
	On December 30, 2021, Applicant’s representative communicated through email; Applicant’s representative declined the proposed amendment.
	Allowable Subject Matter
5.	Claims 1-5, 7-11, 14-20 allowed.
6.          Claim 6 would be allowable if rewritten to overcome the rejection(s) 
under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office
action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/JULIE X DANG/Examiner, Art Unit 2653    

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653